Case 20-40375-KKS Doc1-10 Filed 10/14/20 Page1of5

Case 3:19-me-000 RRL Eie&Qment LW Piedosar i Sheha desd PagelD 58

! wh oe por

 

 

wee’ . Prepared one C208 se eooking Pockage Photos hel
Maxon Patricts fe ee
Prone . wa
Bron Teeter bNav ey = ae punasa: 201) Ose é gate of area ea
Tat deunognl Eddie (USACAC)
Ce Hazon Petrkds
Suifects Phos ond Prints bigse sacey FAG
Attackenante: Gralets ple ape print pa . BAGG Reson REGATRAT al
Sexe seat fre Culex: = BD

. 2 Wldabon nib i,

Eddie/Patrictn mK .

Dorrt let the pictures fool you. Aldhough ot first when totd he would be procersed ho refused. The feces he is making in

the pleturacre him streining snd contorting Als own frce voluntarily.

He offered op resistance extent to tuck his chin trrto his chest. As soon as ho fait the hand undemesth hs chin he vary

agresingty Mord hishead end Sagan streiting as 1 he were being forced, He evan teughad ¢ few dimen sticking hie '

tongues out while we were taking his photos, Ho thought this wie gente, Mime 9 PROUT

Ho was andar ne duross, ;
i, Brown Ae war Cr mica | RBA Ty KS

Larry *LDB”

      

 

Se This information is for U.S. Marshals Service UMITED OFFICIAL USE and AW ENFORCEMENT SENSTIVE
ere protected under the Blertrortts Communtrations Privacy Act, 16 U,3.C, 119 Sections 2540, 2529, and 292i, °
Dissetrinattors bo net-taw enforcement sourons bs strictly protilbiad vapor pra vines eocrig
thin information should be directed to the sander of this qiell* .

*
vied Rriguy
pete Faken oa/sa 72005

   

“Ulstied Cele es
Tht iefornation fs the:
Notes Prot enn et aad eda

GULLETT onz8D4;

2 o£ 3

z

 
Case 20-40375-KKS Doc 1-10 Filed 10/14/20 Page 2of5

£69006 LATING

     

UNS AaL] SEPAETEG TEE

- Mepgien fp ieee Syn

Ajurisoy pry feasciga ie egy ape

rope Sf Adag

. aaorg Gry, Ate y

"aha

tugged Aue Bavyy TAM fy Fut 198100 Hit aa

“agg arcreya er of BRN bag Daan ETT (9 Bae Oey Oy pee] peat IND e Baspusi
B16 ASA PITTS GRA VDSS ui NSTI: A Peed Tes tee “1 TN) Bayltauze up awrendaise FAA PPT i
F> £9 VORA) eeqekuy 607 BU ET Pi} Se) PRINS woreyy “Cones SLLIT WIG FO SRE DARCY BS
: : AS cor ey eee SCOT EE Gee aur fo puabe Rupe Ayaeesuy pe BEL pRTIEIUOS EOsy

  

WOT HE Sat oun Ag pane tem

rmennis Bag EHO TESTE woATes SEN SRE aL, GOO FO G4 Lie ey (HOSS HL BO QS ‘HE WTS BSTW 8
A WEAEED EN SPORYHOOND FANT AERO ¥ Liiiy ire NCAL RYN 2 SVE GUNN Td isenroy fan AN TAOn EE
sro SPRL RY EE VSS AY WAST BD eet Peaase fg ey ERLE AoEES e EU LETT END beet enay Bee GUY GH pa eres
eng “‘paudete cut SmERQeNe AINoLRIE e pey ay PAEwaep vem YA 08 1G sage Oat RP Sg ey) LD watt

ah BesteGueese UOUAS “TES EG-1L5 MES Bee ELEC POPE BOO VRE ELS AS FR LLITIND “LSND werk,

$0y GURY BNE TE 7 Syed BREE poy NEIRY Leteg OF Rupp ig “Nay UD eteT G4 UE wade 0) aig20 ue Ty PeePHTa! GOR

Aen § Lecce pRsepay Syl aPpOysausre Toy Op Aag, hepeprs uBvann te royanaagt Ayilepy isd pur Heo
ayy GR Sao © Uy peered ait GU HWE ate “eter $22 Weal SoU aeT eR LOTRE BR IE ae) GEER uikosweces
& jt rare yeh gee Fama Bear ob Apoanp egy Yrdo corte wae pay 1] L) RUT weet yy try Boao oe

SHSSUG OF arugaaes Un eprEreS ELEY BE ser pe AE ag Ag porpetettes aban ROLE PTO TEyea aay As.

“SST PAR Apes gy ons poterenay Loge reget po ACO @ api

Aaigy Gaaamoy “panes ao) WIRUT SERARD SHEE MLL TE SRE Ie Se Jeri pap eb Re get BCE 0 asst) “Og
SAH Ph A OL eonrUmao Bany ih SYST eat ody Berperie phitonbay day, geerorgze, GPEPO TITUS

“Tr Bes Fo eR Wy 7 He DEA aky UO parade eer AYA OM AnareTo Seetry Ut thes HEHE THT Bole

“ROTEC Le MAO gnET UE WLLE RED e Yt Fe Sralppe SW/eF AUT re Pann) Sue Get SEQ
NHRD] Seas pp Pay ae pe Agar} 124, OF FS URGE RA segndap papjannd oys Ww gH Haaaned ByaA

‘sure eadie podtsad 0 KANMPNEY Mop PARI REM BRT TH eee
ats event FH Haus nae # pepapcud tppely “teokgy 14 wot] weeds pusartetder eyes yug7 ‘e aengday oo

 

PULSE LE O84 GOnbay ETD tetqay
PHAGE SOT 9
‘ ESrqgnd EEG THEN "Od
Welw AZ'S SRO ‘Bg Aepsnag Aepumyy Auog
4 A

   

B feyqey ys dare] Aang aadig

 

MEI eg UD YY

 
Case 20-40375-KKS Doc1-10 Filed 10/14/20 Page 3o0f5

 

gamete Case 3:19-mce-C0029-MME-JBT PeGaaerrrcietbettclften YY LManiitege 4 of SQ PagelD 417
manta +a ¥

to

9 &

Oe et oe eolemanttk ; .
+coleman+medium+ColemantFlorida&cx=00051 34543 142473986359%3Aarvxicegnim&cof=FORIL

Fc} Coleman Medium (/c/mmf3k6z/fci-coleman-medium)
Faden! Gursau Of Pisose

846 Ne 54h Terrace

Coleman, FL EES

Phone: @ Show Number

Web: www. boo.gov Vapi AshesiiWhtip BGAN 2F 42P wen bop.gov}

Aad

GisbalTel net

inmate Cal Savings Service For Friends & Famites.

gionatel met

Fei Coleman Medaura is 2 arivaiely held company in Coleman, FL.

tenn
Oem This Guaness? |

Cutegerized under Prisen, Govarmment.

(23 Featured Content

 

 

les — = wate te y gmeetBate ve sarah ice
eidenate oan. OB ASA AR Ii GOOEY Seedion | sbddatirLiFog UP e4Oa JF FSG 4 1 UChr ak Try Taltiek ARRAN, saqgTHOE Caitlyn NEMHUPICGEAE
ET yey

 

 
Case 20-40375-KKS Doc1-10 Filed 10/14/20 Page 4of5

fist

      

 

wmote Case 3:19-mc-00029-MMH- Jenretia hem PER ~ Retee@s of 97 Pagel 402

Honorable Timothy J Corrigan (/c/mm py49d/honorabie-
timothy-j-corrigan)

Jacksonville, FL 32209

Phone: @ Show Number

Ad

Shopping for Tie Flooring?

Huge Selection of Te Flooring at Great Prices, Call or

flooringamericajacksonville.com/ Tile

Honorable Timathy J Corrigan is a privately held company in Jacksonville, FL .

Oven This Business?

Categorized under Government Offices. Current estimates show this company has an annual
revenue of unknown and employs a staff of approximately 5 to 9.

 

  

(23) Featured Content

 

g Essential Google Analytics Metrics You Need to Know
(httos:/weww manta.convresources/small-business-advice/S-essential-qoogle-analytcs/}

hitpswwa manis.conveimenpydadhonorabie-imaihy -oncrigan 8

 
Case 20-40375-KKS Doc1-10 Filed 10/14/20 Page5of5

- wrmewTase 3:19-mc-00029-MMH .ieernstiancemsentia FS - Seelees Saaies dackiargy

 

Fors 97 PagelD 407

"US Marshall (/c/mmd0q21/us-marshall

300 North Hogan Street 2 459

Jacksonville, FL 32202

Phone: @ Show Number

Web: Usmarshals.gov (/uriverify?
redirect=http-/Usmarshals.govés=1d2400a4(682bdef?d40058bed865e8f&cb=299358B&emid=mmd
0q21}

Ad

Arrest Records: 2? Secrets
Find Addresses, Phone Numbers, Felonies, Traffic Rec
instant Che

US Marshall is a privately held company in Jacksonville, FL and is a Unknown business.

 

Chen This Business?

 

 

 

Categorized under Business Services (Unclassified). Our records show # was established in 2005
and incorporated in Florida. Current estimates snow this company has an annual revenue of
unknown and employs a staff of approximately 20 to 49.

 

[22] Featured Content

 

6 Financing Options to Help You Survive a Cash Flow Crunch
fnittps:/iaww.manta.com/resources/small-business-advice/6-financing-options-help-survive-cash-flow-crunchy)
